NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUN 22 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 YINJI PEI,                                         No.    14-71885

               Petitioner,                          Agency No. A099-901-580

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Yinji Pei, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014).

We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancies as to the number of times Pei was interrogated, what

information she revealed to police, and the length and type of medical care she

required. See Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010) (adverse

credibility determination was reasonable under the “totality of circumstances”).

Pei’s explanations do not compel the opposite result. See Lata v. INS, 204 F.3d
1241, 1245 (9th Cir. 2000). In the absence of credible testimony, Pei’s asylum

and withholding of removal claims fail. See Jiang, 754 F.3d at 740.

      Pei’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and Pei does not point to any other evidence that

compels the finding it is more likely than not she would be tortured by or with the

consent or acquiescence of the government if returned. See id. at 740-41.

      PETITION FOR REVIEW DENIED.




                                         2                                     14-71885